DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/10/2021.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to a control unit for monitoring attentiveness of an operator, which is a generic computer element performing a method which is an abstract idea. Claim 1 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal 
The analysis of claim 1 is as follows: 
Step 1: Claim 1 is drawn to a generic computer element for performing a process. 
Step 2A - Prong One: Claim 1 recites an abstract idea. In particular, claim 1 recites the following limitations: 
[Al] 1. …monitoring attentiveness of an operator, comprising: [B1] receive digital signals indicative of electrical activity induced by ion flow in the operator's head as a result of the operator blinking; [Cl] identify a plurality of eye-closing events and a plurality of eye-opening events based on the received digital signal; [D1] determine a state of attentiveness of the operator based on the identified eye-closing and eye-opening events. These elements [A1]-[D1] of claim 1 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper. 
Step 2A - Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception: [A2] A control unit... [B2] a wireless receiver… [C2] a control circuit communicatively coupled to the wireless receiver.
These elements [A2]-[C2] of claim 1 do not integrate the exception into a practical application of the exception. In particular, the elements [A2]-[C2] are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). 
Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the elements [A2]-[C2] do not qualify as 
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process. 
Claims 6-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without 
The analysis of claim 6 is as follows: 
Step 1: Claim 6 is drawn to a process. 
Step 2A - Prong One: Claim 6 recites an abstract idea. In particular, claim 6 recites the following limitations: 
[Al] 6. A method for monitoring attention of a machine operator, the method …comprising: [B1] receiving data…to detect an ion flow of electrical impulses between the driver's brain and eyelids; [Cl] identifying a plurality of first events from the received data, each first event corresponding to the operator's eyes closing; [D1] for each identified first event, identifying a second event in the received data following the first event, the second event corresponding to the operator's eyes opening; and [E1] based on the identified first and second events in the received data, determining a lack of attentiveness of the operator. These elements [A1]-[E1] of claim 1 are drawn to an abstract idea since they involve a mental process that can 
Step 2A - Prong Two: Claim 6 recites the following limitations that are beyond the judicial exception: [A2] a processor...; and [B2] a capacitive electrode positioned in proximity to the operator's head….
The element [A2] of claim 6 does not integrate the exception into a practical application of the exception. In particular, the element [A2] is merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). Additionally, the element [B2] of claim 6 is mere data gathering using a generic sensor and does not integrate the exception into a practical application of the exception since it is merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g).
Step 2B: Claim 6 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the element [A2] does not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 
The element [B2] does not qualify as significantly more because this limitation is merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g). Also, the use of the capacitive electrode does not recite additional elements that amount to significantly more than the judicial exception itself since it is merely insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea that uses conventional, routine, and well known elements or simply displaying or storing the results of the algorithm that uses conventional, routine, and well known elements. In particular, this element is known to be conventional (paragraphs 0182 of U.S. Patent Application Publication No. 2017/0354326). 
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea).
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. 
Claims 7-14 depend from claim 6, and recite the same abstract idea as claim 6. Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the following exceptions: Claim 9: receiving data from the capacitive electrode; Claim 10: receiving data from the capacitive electrode for a preset duration during a monitoring stage; Claim 14: the processor, one of activating an alarm and logging a lack of attentiveness event in a datalog. Each of these claims limitations does not integrate the exception into a practical application of the exception. In particular, the elements of claims 9-10 are merely referring to the recording and outputting steps to be performed by the electrode. 
The use of the capacitive electrode is mere data gathering using a generic sensor and does not integrate the exception into a practical application of the exception since it is merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g).
The use of the capacitive electrode does not recite additional elements that amount to significantly more than the judicial exception itself since it is merely insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea that uses conventional, routine, and well known elements or simply displaying or storing the results of the algorithm that uses conventional, routine, and well known elements. In particular, this element is known to be conventional (paragraphs 0182 of U.S. Patent Application Publication No. 2017/0354326). 
Also, the use of the capacitive electrode does not integrate the exception into a practical application of the exception since it is merely an instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). Also, the use of the capacitive electrode does not constitute as providing something significantly more since it is simply appending well understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)). 
With respect to claim 14, the use the processor, one of activating an alarm and logging a lack of attentiveness event in a datalog does not integrate the exception into a practical application of the exception since it is merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data output or storage at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g). Also, the use of the processor, one of activating an alarm and logging a lack of attentiveness event in a datalog does not recite additional elements that amount to significantly more than the judicial exception itself since it is merely insignificant extrasolution activity to the judicial exception, e.g., mere data output or storage in conjunction with the abstract idea that uses conventional, routine, and well known elements or simply displaying or storing the results of the algorithm that uses conventional, routine, and well known elements. In particular, these elements are known to be conventional (paragraphs 0005-0006 of U.S. Patent Application Publication No. 2019/0126820). Also, with respect to claim 14, the use of the processor does not integrate the exception into a practical application of the exception since it is merely an instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). Also, the use of the processor does not constitute as providing something significantly more since it is simply appending well understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer 
Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8, lines 1-2: “of first and second events” should be changed to “of the first and second events”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Claim 8, lines 3-4: “a lack of attentiveness” should be changed to “the lack of attentiveness”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  Claim 9, line 4: “of first and second events” should be changed to “of the first and second events”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Claim 10, line 4: “of first and second events” should be changed to “of the first and second events”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Claim 10, line 10: “in indicative of a lack of attentiveness” should be changed to “is indicative of the lack of attentiveness”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arbas (U.S. Pub. No. 2015/0265201).
Regarding claim 1, Arbas discloses:
A control unit for monitoring attentiveness of an operator (paragraphs 0026-0027), comprising: a wireless receiver configured to receive digital signals indicative of electrical paragraph 0025 discloses wherein the monitoring device may include a wireless transmitter that may transmit the recorded data to the processing device (control unit with wireless receiver) and wherein the recorded data includes blink detection of the machine operator based on monitored EEG signals and wherein the EEG signals are measured voltage fluctuations from ionic current flows in the neurons of the user or operator’s brain); and a control circuit communicatively coupled to the wireless receiver and configured to: identify a plurality of eye-closing events and a plurality of eye-opening events based on the received digital signal (paragraphs 0025-0027 disclose wherein the system monitors and evaluates the user or driver’s blinks (eye-opening and eye-closing events) based on the EEG signals); and determine a state of attentiveness of the operator based on the identified eye-closing and eye-opening events (paragraph 0026 discloses wherein the system uses the EEG signals to determine the alertness (attentiveness) of the driver).
Regarding claim 6, Arbas discloses:
A method for monitoring attention of a machine operator (paragraphs 0026-0027), the method executed by a processor (processing device 104) and comprising: receiving data from a capacitive electrode positioned in proximity to the operator's head to detect an ion flow of electrical impulses between the driver's brain and eyelids (paragraphs 0025-0026 discloses wherein the device uses an array of electrodes to measure and record data including blink detection of the machine operator based on monitored EEG signals and wherein the EEG signals are measured voltage fluctuations from ionic current flows in the neurons of the user or operator’s brain in relation to eye blinks or movements of the eyelids); identifying a plurality of first events from the received data, each first event corresponding to the operator's (paragraphs 0025-0027 disclose wherein the system monitors and evaluates the user or driver’s blinks (eye-opening and eye-closing events) based on the EEG signals); based on the identified first and second events in the received data, determining a lack of attentiveness of the operator (paragraph 0026 discloses wherein the system uses the EEG signals to determine the alertness (attentiveness) of the driver).
Regarding claim 14, Arbas discloses the method of claim 6, and Arbas further discloses:
in response to determining a lack of attentiveness, at the processor, one of activating an alarm (paragraphs 0005-0006, 0022, and 0039 disclose wherein the system contains an alarm for alerting the driver or operator when it is determined they are not paying attention and/or are drowsy) and logging a lack of attentiveness event in a datalog.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Arbas in view of Breaux et al. (U.S. Pub. No. 2019/0052747).
Regarding claim 2, Arbas discloses the control unit of claim 1, and Arbas further discloses:
wherein the control unit further comprises one or more accelerometers (paragraph 0006).
Yet Arbas does not disclose:
wherein the control unit is adapted to be mounted to a machine being operated by the operator, and further comprises one or more accelerometers configured to detect a magnitude of acceleration of the machine, and wherein the control circuit is further configured to: receive the 
However, in the same field of distracted driver prevention devices, Breaux discloses:
wherein the control unit is adapted to be mounted to a machine being operated by the operator, and further comprises one or more accelerometers configured to detect a magnitude of acceleration of the machine, and wherein the control circuit is further configured to: receive the detected magnitude of acceleration from the one or more accelerometers (paragraph 0027 discloses wherein the device contains a housing mounted to the vehicle and wherein the housing further contains accelerometers for detecting the movement of the vehicle); and determine whether the machine is in motion or idle based on the detected magnitude of acceleration (paragraph 0027 discloses wherein the device contains a housing mounted to the vehicle and wherein the housing further contains accelerometers for detecting movement of the vehicle and paragraph 0050 further discloses wherein the device can determine speed, acceleration events, and idle time of the vehicle).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Arbas to incorporate wherein the control unit is adapted to be mounted to a machine being operated by the operator, and further comprises one or more accelerometers configured to detect a magnitude of acceleration of the machine, and wherein the control circuit is further configured to: receive the detected magnitude of acceleration from the one or more accelerometers; and determine whether the machine is in motion or idle based on the detected magnitude of acceleration, as taught by Breaux, so as to evaluate the state or operation of the vehicle so as to be used in further assessing the driver’s level or required level of attention or alertness so as to safely operate the vehicle
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Arbas in view of Breaux, as applied to claim 2, and further in view of Gooberman (U.S. Pub. No. 2016/0050309) and Joyce (U.S. Pat. No. 8950223).
Regarding claim 3, Arbas in view of Breaux discloses the control unit of claim 2, and Arbas further discloses:
	wherein the control unit further comprises: an alarm configured to notify the operator of a determination that the operator lacks attentiveness (paragraphs 0005-0006, 0022, and 0039 disclose wherein the system contains an alarm for alerting the driver or operator when it is determined they are not paying attention and/or are drowsy).
	Yet Arbas does not disclose:
wherein the control unit further comprises: a housing adapted to house the control circuit and an alarm, and further adapted to encase a mobile device of the operator; and a lock adapted to lock the housing, wherein the mobile device cannot be accessed by the operator when the mobile device is encased in the housing and the housing is locked by the lock, wherein the control circuit is further configured to actuate a lock of the housing when the machine is determined to be in motion.
However, in the same field of distracted driving prevention devices, Gooberman discloses:
wherein the control unit further comprises: a housing (receptacle 22) adapted to house the control circuit (paragraph 0066 discloses wherein the device or receptacle 22 contains a controller) and alarm (paragraphs 0009 and 0016-0017 discloses wherein the device contains an alarm), and further adapted to encase a mobile device of the operator (figure 1 and abstract); and a lock adapted to lock the housing, wherein the mobile device cannot be accessed paragraph 0019 discloses wherein the receptacle lock mechanism locks the cell phone in the receptacle when the vehicle is motion such that the cell phone could not be accessed or used by the operator while the car is being operated).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the control unit further comprises: a housing adapted to house the control circuit and an alarm, and further adapted to encase a mobile device of the operator; and a lock adapted to lock the housing, wherein the mobile device cannot be accessed by the operator when the mobile device is encased in the housing and the housing is locked by the lock, wherein the control circuit is further configured to actuate a lock of the housing when the machine is determined to be in motion, as taught by Gooberman, in order to prevent use of a cell phone or mobile device by an operator so as to help ensure the attention of the driver to the road.
Yet Gooberman does not disclose:
wherein the lock is a solenoid lock that actuates a bolt.
However, in the same field of mobile device securing housings, Joyce discloses:
 wherein the lock is a solenoid lock that actuates a bolt (column 3, lines 57-67 and column 4, lines 1-9 disclose wherein the housing assembly of the lock box allows for the holding and storing of a cell phone and column 4, lines 10-20, column 5, lines 43-63, and figure 4 disclose wherein the locking or latching mechanism can be a solenoid latching mechanism 25 (lock) that activates a latch or shot pin 61 (bolt) to close and secure the housing). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the lock is a solenoid lock that actuates a bolt, as taught by Joyce, as a simple substitution for the locking mechanism of Gooberman, to achieve the predictable result of locking and securing the device within the housing. 
Regarding claim 4, Arbas in view of Breaux, Gooberman, and Joyce discloses the control unit of claim 3, yet Arbas does not disclose:
wherein the housing further comprises: a back casing, wherein the bolt is mounted to the back casing; a hinged front panel; and a slot adapted to receive the bolt and mounted to the front casing, wherein actuating the bolt causes the bolt to be inserted into the slot, thereby locking the hinged front panel to the back casing.
However, in the same field of mobile device securing housings, Joyce discloses:
	wherein the housing further comprises: a back casing (inner space 48), wherein the bolt (shot pin 61) is mounted to the back casing (see figure 4); a hinged front panel (housing lid 24 attached by hinge 31; see figure 4); and a slot (first and second keeper apertures 62 and 64) adapted to receive the bolt and mounted to the front casing, wherein actuating the bolt causes the bolt to be inserted into the slot, thereby locking the hinged front panel to the back casing (See figure 4 and column 5, lines 43-63).
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the housing further comprises: a back casing, wherein the bolt is mounted to the back casing; a . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Arbas in view of Breaux, Gooberman, and Joyce, as applied to claim 3, and further in view of Mingquan (CN207837007)(1/30/2018 filing date)(Espacenet machine English translation obtained on 7/21/2021).
Regarding claim 5, Arbas in view of Breaux, Gooberman, and Joyce discloses the control unit of claim 3, yet Arbas does not disclose:
wherein the control unit further comprises a pressure sensor configured to sense a presence of the mobile device in the housing, wherein the control circuit is configured to receive an indication from the pressure sensor that the mobile device is in the housing and to actuate the bolt when the mobile device is in the housing and the machine is in motion.
However, in the same field of mobile device securing housings, Mingquan discloses:
wherein the control unit further comprises a pressure sensor configured to sense a presence of the mobile device in the housing, wherein the control circuit is configured to receive an indication from the pressure sensor that the mobile device is in the housing and to actuate the bolt when the mobile device is in the housing and the machine is in motion (page 2 discloses a control box located within a vehicle for holding a mobile phone and wherein the control box contains a pressure sensor for determining if the mobile phone is placed in the control box and wherein the control box locks if the system determines that the mobile phone is in the control box and the vehicle is moving).
.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Arbas in view of Krueger (U.S. Pub. No. 2016/0167672).
Regarding claim 7, Arbas discloses the method of claim 6, yet Arbas does not disclose:
wherein the ion flow being greater than or equal to a maximum threshold value is indicative of one of a first event or a second event, and the magnitude of electrical activity being less than or equal to a minimum threshold value is indicative of the other of the first event or second event.
However, in the same field of distracted driver analysis devices, Krueger discloses:
wherein the ion flow being greater than or equal to a maximum threshold value is indicative of one of a first event or a second event, and the magnitude of electrical activity being less than or equal to a minimum threshold value is indicative of the other of the first event or second event (paragraph 0094 discloses wherein the EEG recordings (representative of ion flow) of brain activity display an alpha wave frequency of 8 to 12 cycles per second (min threshold) which is indicative of eyes being closed (first event) and wherein the alpha waves go away and the EEG signals exhibit Beta waves having a frequency of 13 to 30 cycles per second when the eyes are open (second event) and the person is mentally alert, such that the system sets a minimum threshold of 12 cycles per second to indicate closed eyes (first event) when the frequency range is at or below 12 cycles per second and a maximum threshold of 13 cycles per second to indicate open eyes (second event) when the frequency is at or above 13 cycles per second).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Arbas to incorporate wherein the ion flow being greater than or equal to a maximum threshold value is indicative of one of a first event or a second event, and the magnitude of electrical activity being less than or equal to a minimum threshold value is indicative of the other of the first event or second event, as taught by Krueger, in order to differentiate different eye states of the user or operator so as to more accurately assess his/her attention status. 
Regarding claim 8, Arbas discloses the method of claim 6, yet Arbas does not disclose:
for each pair of first and second events, comparing an interval between the first and second events to a maximum blink duration value, wherein the interval exceeding the maximum blink duration value is indicative of a lack of attentiveness of the operator.
However, in the same field of distracted driver analysis devices, Krueger discloses:
for each pair of first and second events, comparing an interval between the first and second events to a maximum blink duration value, wherein the interval exceeding the maximum blink duration value is indicative of a lack of attentiveness of the operator (paragraph 0146 discloses wherein the system monitors the blink or eyelid closure duration and compares it to a threshold to determine the sleepiness or lack of attention of the driver).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Arbas to incorporate for each pair of first and second events, comparing an interval between the first and second events to a maximum blink duration value, wherein the interval exceeding the maximum blink duration value is indicative of a lack of attentiveness of the operator, as taught by Krueger, in order to further analyze the eye states or period in which the eyes are closed of the user or operator so as to more accurately assess his/her attention or level of awake-ness. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Arbas, in view of Krueger, as applied to claim 8, and further in view of Burton (U.S. Pat. No. 6575902).
Regarding claim 9, Arbas in view of Krueger discloses the method of claim 8, yet Arbas does not disclose:
wherein the method comprises a calibration stage and a subsequent monitoring stage, the calibration stage comprising: receiving data from the capacitive electrode for a preset calibration duration; for each pair of first and second events identified in the data received during the calibration duration, calculating an interval between the first and second events; and selecting the maximum interval from among the calculated intervals as the maximum blink duration value, and the monitoring stage comprising: receiving data from the capacitive electrode; identifying a first event from the data received during the monitoring stage, the first event corresponding to the operator's eyes closing; identifying a second event from the data received during the monitoring stage, the second event corresponding to the operator's eyes opening; and comparing 
However, in the same field of driver monitoring devices, Burton discloses:
wherein the method comprises a calibration stage and a subsequent monitoring stage, the calibration stage comprising: receiving data from the capacitive electrode for a preset calibration duration (column 6, lines 8-29 and column 21, lines 37-48 disclose wherein the system does an initial calibration for setting initial parameters prior to monitoring and detection over a set period); for each pair of first and second events identified in the data received during the calibration duration, calculating an interval between the first and second events (column 18, lines 39-49 disclose wherein the calibration system determines the blink rate or the rate or interval between which the eyes open (second event) and close (first event) and wherein the measured blink rate data is compared to the calibration blink rate data to determine if the driver is fatigued); and selecting the maximum interval from among the calculated intervals as the maximum blink duration value (column 4, lines 58-67 and column 5, lines 1-3 disclose wherein the system determines the maximum time between consecutive body movements and column 17, lines 62-67 disclose wherein the system analyzes the blink rate phases, events, and time reference associated with the user’s blinking and column 18, lines 17-20 disclose wherein the blink rate data is compared to a fatigue threshold (max time interval between blinks) such that the system analyzes the max interval or time between blinks/blink duration) and the monitoring stage comprising: receiving data from the capacitive electrode (column 2, lines 50-67, column 3, lines 1-3, and column 10, lines 39-60 disclose wherein the system uses electrodes including EEG electrodes or sensors for monitoring and receiving data); identifying a first event from the data received during the monitoring stage, the column 17, lines 62-67, column 18, lines 17-20, and column 18, lines 39-49 disclose wherein the system determines the blink rate or the rate or interval between which the eyes open (second event) and close (first event) and wherein the blink rate data is compared to the calibration blink rate data chart to determine if the current blink rate or interval between eyes opening and closing is less than the threshold or maximum indicative of fatigue).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the method comprises a calibration stage and a subsequent monitoring stage, the calibration stage comprising: receiving data from the capacitive electrode for a preset calibration duration; for each pair of first and second events identified in the data received during the calibration duration, calculating an interval between the first and second events; and selecting the maximum interval from among the calculated intervals as the maximum blink duration value, and the monitoring stage comprising: receiving data from the capacitive electrode; identifying a first event from the data received during the monitoring stage, the first event corresponding to the operator's eyes closing; identifying a second event from the data received during the monitoring stage, the second event corresponding to the operator's eyes opening; and comparing an interval between the first and second events of the monitoring stage to the maximum blink duration value, as taught by Burton, in order to allow the system to set specific calibrated parameters for each individual so as to increase the accuracy of monitoring the alert state of each individual.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Arbas in view of Burton.
Regarding claim 10, Arbas discloses the method of claim 6, yet Arbas does not disclose:
receiving data from the capacitive electrode for a preset duration during a monitoring stage; for each pair of first and second events identified in the data received during the duration of the monitoring stage, identifying a blink of the operator; calculating a blink rate of the operator over the duration of the monitoring stage based on the identified blinks; comparing the calculated blink rate to each of a maximum blink rate value and minimum blink rate value, wherein the measured blink rate being greater than the maximum blink rate value or less than the minimum blink rate value in indicative of a lack of attentiveness of the operator.
However, in the same field of driver monitoring devices, Burton discloses:
receiving data from the capacitive electrode for a preset duration during a monitoring stage (column 2, lines 50-67, column 3, lines 1-3, and column 10, lines 39-60 disclose wherein the system uses electrodes including EEG electrodes or sensors for monitoring and receiving data); for each pair of first and second events identified in the data received during the duration of the monitoring stage, identifying a blink of the operator (column 17, lines 62-67, column 18, lines 17-20, and column 18, lines 39-49 disclose wherein the system determines the blink rate or the rate or interval between which the eyes open (second event) and close (first event) and wherein the system analyzes the blink rate phases, events, and time reference associated with the user’s blinking); calculating a blink rate of the operator over the duration of the monitoring stage based on the identified blinks (column 17, lines 62-67, column 18, lines 17-20, and column 18, lines 39-49 disclose wherein the system determines the blink rate or the rate or interval between which the eyes open (second event) and close (first event)); comparing the calculated blink rate to each of a maximum blink rate value and minimum blink rate value, wherein the measured blink rate being greater than the maximum blink rate value or less than the minimum blink rate value in indicative of a lack of attentiveness of the operator (column 4, lines 58-67 and column 5, lines 1-3 disclose wherein the system determines the maximum time between consecutive body movements and column 17, lines 62-67 disclose wherein the system analyzes the blink rate phases, events, and time reference associated with the user’s blinking and column 18, lines 17-20 disclose wherein the blink rate data is compared to a fatigue threshold (max time interval between blinks) such that the system analyzes the max interval or time between blinks/blink duration and column 21, lines 37-48 disclose wherein the system establishes a minimum threshold level)
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate receiving data from the capacitive electrode for a preset duration during a monitoring stage; for each pair of first and second events identified in the data received during the duration of the monitoring stage, identifying a blink of the operator; calculating a blink rate of the operator over the duration of the monitoring stage based on the identified blinks; comparing the calculated blink rate to each of a maximum blink rate value and minimum blink rate value, wherein the measured blink rate being greater than the maximum blink rate value or less than the minimum blink rate value in indicative of a lack of attentiveness of the operator, as taught by Burton, in order to allow the system to set specific calibrated parameters for each individual so as to increase the accuracy of monitoring the alert state of each individual.
Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With regard to claim 11, the closest prior art of record in Arbas, Krueger, and Burton fails to disclose wherein “the maximum blink rate value is derived from the baseline blink rate and indicates that the operator is engaged in a conversation”, in combination with the other claim limitations. Claims 12-13 are dependent upon claim 11 and further limit the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/A.M.F./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791